United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pipersville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1909
Issued: September 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2009 appellant filed a timely appeal from February 10 and July 9, 2009
decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective February 15, 2009; and (2) whether
appellant met her burden of proof to establish that she had any employment-related disability or
medical condition after February 15, 2009 causally related to her employment injury.
FACTUAL HISTORY
On January 2, 2003 appellant, then a 47-year-old rural mail carrier, filed a claim for a
traumatic injury alleging that she sustained an injury on December 13, 2002 when a motor
vehicle struck her delivery vehicle. The Office accepted her claim for a concussion, lumbar
sprain and strain, herniated disc at C6-7 and sprains and strains of both lower extremities. It later

accepted post-traumatic stress disorder and panic disorder as consequential injuries. As of
March 8, 2003, appellant began receiving wage-loss compensation benefits. She sustained a
recurrence of disability on August 13, 2003. Appellant’s claim for a recurrence of disability on
November 18, 2003 was denied on January 10, 2005 and January 31, 2006.
In a June 17, 2006 work capacity evaluation form, Dr. Kristi L. Kotz, an attending family
practitioner, diagnosed chronic neck and back pain with radiculopathy and panic disorder.
Appellant could perform limited-duty work for four hours a day.
In notes dated October 19, 2007 through February 15, 2008, Debra Finnegan-Suler,
Ph.D., an attending licensed clinical psychologist, diagnosed post-traumatic stress disorder, panic
disorder and pain disorder associated with psychological factors and a chronic medical condition.
She found appellant disabled due to her December 13, 2002 motor vehicle accident.
On September 17, 2008 Dr. Steven J. Valentino, a Board-certified orthopedic surgeon
and an Office referral physician, reviewed the medical history, including diagnostic test results,
and provided findings on examination. Appellant walked normally, performed heel and toe walk
and was able to squat and return to erect posture without difficulty. There was no spasm,
malalignment trigger points or subluxation of the spine. Range of motion was completing intact
and painless. The spinous process interspinous ligaments facets, sacroiliac joints and proformis
evaluations were normal. Sitting and supine straight leg raising and femoral stretch tests were
negative. On neurologic examination, deep tendon reflexes were intact. Motor and sensory
examinations were normal. There were no pathological reflexes. Upper extremity examination
was normal. Lower extremity examination was normal. Dr. Valentino diagnosed a resolved
right knee sprain left trapezial sprain, left wrist sprain, lumbar sprain, disc herniation and history
of prolonged post-traumatic stress disorder and panic disorder. Based on appellant’s physical
examination and his review of medical records and diagnostic studies, he found no orthopedic
residuals of the December 13, 2002 employment injury.
On September 18, 2008 Dr. Richard B. Saul, a Board-certified psychiatrist and
neurologist and an Office referral physician, reviewed the medical history and performed a
psychiatric evaluation. Appellant had pain in her lower back and right leg and tightness in her
chest, arms and neck. She experienced anxiety and depression from pain and not working.
Appellant had panic attacks once or twice a day, but described them as “not bad.” Dr. Saul
opined that appellant continued to have an anxiety disorder, but it was no longer attributable to
her December 13, 2002 employment injury. Appellant’s post-traumatic stress disorder was
significantly resolved and she was able to drive. Her current psychological problems were due to
life situations that were not job related. Appellant was able to return to full duty.
The Office found a conflict in medical opinion between Dr. Kotz and Dr. Finnegan-Suler
on one side and Dr. Valentino and Dr. Saul on the other. It referred appellant, together with a
statement of accepted facts, the case record and a list of questions, to Dr. David R. Pashman, a
Board-certified orthopedic surgeon and Dr. Gladys S. Fenichel, a Board-certified psychiatrist and
neurologist, for an examination and evaluation to resolve the conflicts in medical opinion as to
whether she had any remaining disability or medical condition causally related to her
December 13, 2002 employment injury.

2

In a November 21, 2008 report, Dr. Pashman reviewed the medical history and provided
findings on physical examination. Appellant walked well on heels and toes. There was good
uncoiling of the thoracolumbar spine. Knee and ankle jerk were intact bilaterally. Dorsiflexion
was intact bilaterally. Sitting root, straight leg raising and Patrick’s test were negative.
Peripheral pulses were present and equal. There was no sign of muscle atrophy. Examination of
the cervical spine revealed full, but slightly guarded, range of motion in all planes. There was no
paraspinal or trapezial spasm. There was no tenderness to palpation about the exit of the greater
occipital nerve into the skull. Appellant was nontender about the clavicles, acromioclavicular
joints, supraspinatus insertion or bicipital groove. Reflexes were equal and symmetrical in both
the biceps, triceps and brachioradialis jerk. Tinel’s, Phalen’s and Adson’s tests were negative at
the wrists and elbows. There was no sign of upper extremity muscle atrophy. Dr. Pashman
found that appellant’s accepted conditions had resolved. She had preexisting degenerative
cervical and lumbar disc disease with spondylolisthesis at L5-S1. Objective findings from her
orthopedic examination were normal. Subjective discomfort in the right sciatic notch with
referral anteriorly to the front of the thigh was not an anatomical finding. Dr. Pashman opined
that appellant had no objective orthopedic pathology or functional limitations related to the
December 13, 2002 employment injury.
In a December 1, 2008 report, Dr. Fenichel reviewed the medical history and provided
the results of a psychiatric evaluation. Appellant reported pain across her shoulders, neck and
arms. She had a stiff neck and low back pain. Appellant was cooperative and engaged in the
mental status examination. She changed her position frequently during the evaluation, citing
pain. Appellant described her mood as calm and advised that she was able to keep herself calm.
She displayed a full range of affect appropriate to context. Appellant advised that she was able
to cope with her pain and stress. She experienced anxiety attacks about twice a week. Breathing
exercises and meditation helped control her anxiety symptoms. Appellant was oriented and her
fund of knowledge was intact. She related a detailed history that corresponded to the medical
records. The results of a mental status profile revealed inconsistency in her responses indicating
that she may not have attended carefully to item content. The profile identified much
psychological distress, intense feelings of self-doubt and low morale. Appellant identified
problems with anxiety and depression. Dr. Fenichel noted that she had received more than five
and one half years of cognitive behavioral therapy and had learned strategies for managing her
anxiety, depression and pain. Appellant had received maximum therapeutic benefit from her
treatment by Dr. Finnegan-Suler and required no additional treatment. Dr. Fenichel opined that
appellant did not have any disability as a consequence of psychiatric conditions accepted as
related to the December 13, 2002 employment injury. Her accepted post-traumatic stress
disorder and anxiety disorder had resolved.
In a January 7, 2009 report, received by the Office on February 2, 2009, Dr. Kotz
reviewed the medical history. Appellant had chronic pain in her neck, shoulders and low back
caused by the December 13, 2002 employment injury. Her knee and wrist symptoms had
essentially resolved. Dr. Kotz diagnosed chronic cervical pain and lumbar spondylolisthesis. He
found appellant totally disabled.
By letter dated January 8, 2009, the Office advised appellant of its proposed termination
of her wage-loss compensation and medical benefits, finding that the reports of Dr. Pashman and

3

Dr. Fenichel established that she had no remaining disability or medical condition causally
related to her December 13, 2002 employment injury.
By decision dated February 10, 2009, the Office finalized its termination of appellant’s
wage-loss compensation and medical benefits effective February 15, 2008.1
Appellant requested a review of the written record. She asserted that the Office did not
properly select the referee physicians because it did not use an alphabetical list of physicians. In
notes dated November 18, 2008 through February 12, 2009 and a January 19, 2009 narrative
report, Dr. Finnegan-Suler found that appellant was totally disabled due to her work-related posttraumatic stress disorder and panic disorder.
By decision dated July 9, 2009, an Office hearing representative affirmed the
February 10, 2009 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 It may not terminate compensation without establishing
that the disability ceased or that it is no longer related to the employment.3 The Office’s burden
of proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability. To terminate
authorization for medical treatment, the Office must establish that a claimant no longer has
residuals of an employment-related condition that require further medical treatment.5
Section 8123(a) of the Federal Employees’ Compensation Act provides that “if there is
disagreement between the physician making the examination for the “United States” and the
physician of the employee, the Secretary [of Labor] shall appoint a third physician who shall
make an examination.”6 Where a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.7
1

Regarding appellant’s assertion that the impartial medical specialists were not properly selected from the
Physician Directory System’s (PDS) list because the names were in random order not alphabetical order, the Office
noted that its national Office provided the physician lists which were in random order.
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
3

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

4

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

5

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

6

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
7

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

4

ANALYSIS -- ISSUE 1
The Office found a conflict in medical opinion between appellant’s attending family
practitioner and psychologist and the Office referral physicians as to whether she had any
residuals of her December 13, 2002 employment-related orthopedic and emotional conditions. It
referred her to Dr. Pashman and Dr. Fenichel for a resolution of the conflict.
Dr. Pashman reviewed the medical history and provided findings on physical
examination of appellant’s spine and upper and lower extremities. He found that her accepted
conditions had resolved. Appellant had nonwork-related preexisting degenerative cervical and
lumbar disc disease with spondylolisthesis at L5 to S1. Objective findings from her orthopedic
examination were normal. Dr. Pashman opined that appellant had no objective orthopedic
pathology or functional limitations related to the December 13, 2002 employment injury. The
report of Dr. Pashman is based upon a complete and accurate factual and medical background
and detailed findings on physical examination. The Board finds that Dr. Pashman’s thorough
and well-rationalized report established that appellant had no residuals of her December 13, 2002
concussion, lumbar sprain and strain, herniated disc at C6-7 and sprains and strains of both lower
extremities. Accordingly, the Office met its burden of proof in terminating her wage-loss
compensation and medical benefits, related to her accepted orthopedic conditions, effective
February 15, 2008.
Dr. Fenichel reviewed the medical history and provided the results of appellant’s
psychiatric evaluation. She was cooperative and engaged in the mental status examination.
Appellant described her mood as calm and reported that she was able to keep herself calm. She
displayed a full range of affect appropriate to context. Appellant advised that she was able to
cope with her pain and stress. Breathing exercises and meditation helped control her anxiety
symptoms. Appellant was oriented and her fund of knowledge was intact. She related a detailed
history that corresponded to the medical records. The mental status profile revealed
inconsistency in her responses indicating that she may not have attended carefully to item
content. The profile identified much psychological distress, intense feelings of self-doubt and
low morale. Appellant identified problems with anxiety and depression. Dr. Fenichel noted that
appellant had received more than five years of cognitive behavioral therapy and had learned
strategies for managing her anxiety, depression and pain. Appellant required no additional
treatment. Her accepted post-traumatic stress disorder and anxiety disorder had resolved. The
report of Dr. Fenichel is based upon a complete and accurate factual and medical background
and a psychiatric evaluation. The Board finds that Dr. Fenichel’s thorough and well-rationalized
report established that appellant had no residuals of her December 13, 2002 post-traumatic stress
disorder and panic disorder. Accordingly, the Office met its burden of proof in terminating her
wage-loss compensation and medical benefits, related to her accepted emotional conditions,
effective February 15, 2008.
On appeal appellant asserts that the referral physician reports were not sufficient to create
a conflict in medical opinion. While appellant’s treating physician, Dr. Kotz, continued to find
appellant partially disabled due to chronic neck and back pain with radiculopathy and panic
disorder and Dr. Finnegan-Suler, appellant’s psychiatrist, continued to find her disabled due to
post-traumatic stress and panic disorder, the Office referral physicians concluded that appellant
no longer had residuals of the accepted injury. Dr. Valentino reviewed the medical history,

5

including diagnostic test results, and provided detailed findings on physical examination. There
were no abnormalities found in appellant’s spine or upper and lower extremities. Based on the
thorough physical examination and review of medical records and diagnostic studies,
Dr. Valentino found no orthopedic residuals of the December 13, 2002 employment injury.
Dr. Saul reviewed the medical history and performed a psychiatric evaluation.
Appellant’s psychological problems in 2008 were due to personal life situations that were not job
related. He opined that appellant had no psychiatric residuals of her December 13, 2002
employment injury and was able to return to full duty.
The Board finds that the reports of Dr. Valentino and Dr. Saul were sufficient to create a
conflict in medical opinion regarding appellant’s disability causally related to her December 13,
2002 employment injury.
Appellant contends that the impartial medical specialists were not properly selected. A
physician selected by the Office to serve as an impartial medical specialist should be wholly free
to make a completely independent evaluation and judgment. To achieve this, it has developed
specific procedures for the selection of impartial medical specialists designed to provide
safeguards against any possible appearance that the selected physician’s opinion is biased or
prejudiced. The Office procedure manual contemplates that impartial medical specialists will be
selected from Board-certified specialists in the appropriate geographical area on a strict rotating
basis in order to negate any appearance that preferential treatment exists between a particular
physician and the Office.8 PDS should be used for this purpose wherever possible.9 The PDS is
a set of stand-alone software programs designed to support the scheduling of second opinion and
referee examinations.10 The PDS database of physicians is obtained from the American Board of
Medical Specialties (ABMS) which contains the names of physicians who are Board-certified in
certain specialties. In this case, appellant alleged that the impartial medical specialists were
improperly selected. The record reflects adequate documentation that the PDS was used and the
impartial medical specialists were selected in accordance with Office procedure. Bypass screens
reflected the reasons for the nonselection of physicians and the Office noted that Drs. Fenichal
and Pashman were selected in strict accordance with the PDS procedures. There was no showing
that the use of these physicians as the impartial medical specialists would undermine the
appearance of impartiality or compromise the integrity of the system for selecting these
specialists.11 Appellant did not establish that either Dr. Pashman or Dr. Fenischel were biased in
their opinions regarding her medical conditions. Their opinions are entitled to the weight of the
medical evidence.

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
See also Willie M. Miller, 53 ECAB 697 (2002); Arden E. Butler, 53 ECAB 680 (2002).
9

Id.

10

Federal (FECA) Procedure Manual, supra note 8 at Chapter 3.500.7 (September 1995, May 2003).

11

D.F., 61 ECAB __ (Docket No. 09-1463, issued August 12, 2010).

6

LEGAL PRECEDENT -- ISSUE 2
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the employment injury.12 In order to prevail, the employee must establish by the
weight of the reliable, probative and substantial evidence that he or she had an employmentrelated disability which continued after termination of compensation benefits.13
ANALYSIS -- ISSUE 2
The Board finds that, following the proper termination of her compensation and medical
benefits effective February 15 2008, appellant failed to establish that she had any continuing
disability or medical condition causally related to her December 13, 2002 employment-related
concussion, lumbar sprain and strain, herniated disc at C6-7, sprains and strains of both lower
extremities, post-traumatic stress disorder and panic disorder.
In notes dated November 18, 2008 through February 12, 2009 and a January 19, 2009
narrative report, Dr. Finnegan-Suler found that appellant was totally disabled due to her workrelated post-traumatic stress disorder and panic disorder. An additional report from a claimant’s
physician, which essentially repeats earlier findings and conclusions, is generally insufficient to
overcome the weight accorded to an impartial medical specialist’s report where appellant’s
physician had been on one side of the conflict in the medical opinion that the impartial medical
examiner resolved.14 Dr. Finnegan-Suler was on one side of the conflict which Dr. Fenichel’s
opinion was found to resolve. Dr. Fenichel is a Board-certified psychiatrist and neurologist,
whereas Dr. Finnegan-Suler is a clinical psychologist. The additional reports from Dr. FinneganSuler are not sufficient to outweigh or create a new conflict with Dr. Fenichel’s opinion that
appellant’s accepted emotional conditions had resolved. For these reasons, the notes of
Dr. Finnegan-Suler do not establish that appellant had any medical condition or disability after
February 15, 2008 causally related to her December 13, 2002 employment injury. Appellant
failed to meet her burden of proof.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation and medical benefits effective February 15, 2008. The Board further finds
that appellant did not meet her burden of proof to establish that she was disabled after
February 15, 2008 due to her December 13, 2002 employment injury.

12

I.J., supra note 2; Anna M. Blaine, supra note 3; see Fred Foster, 1 ECAB 127, 132-33 (1948).

13

I.J., supra note 2; Gary R. Sieber, 46 ECAB 215, 222 (1994); see Wentworth M. Murray, 7 ECAB 570,
572 (1955).
14

See Roger G. Payne, 55 ECAB 535 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 9 and February 10, 2009 are affirmed.
Issued: September 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

